DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 5/17/2022. Claims 1, 5-6, 8-9, 13-14 and 20-21 are amended. Claim 22 is new. Claims 1-22 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to the art rejection of claims 1-22 have been considered and are persuasive, and the art rejection has been withdrawn.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent US 11, 109, 086. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 14, and 20 of the instant application are anticipated in every aspect by the limitations of the patented claims 5 and 17, and claims 2-13 and 15-19 are obvious variants of claims 2-4, 6-16 and 18-25 in view of Riedel et al. (US20170289597, hereinafter Riedel).
The analysis is as follows, with the matching limitations between the instant application and the co-pending application, respectively, the being underlined:
Instant Application
16/854970

US Patent 
11,109,086

Claim 1. A system, comprising: 

a memory for storing instructions; and a processor for executing the instruction to perform a method, the method comprising a step of: 

generating a disparate live output stream manifest based on a first live input stream, a corresponding first live input stream manifest, a first pre- encoded media asset, a first pre-encoded media asset manifest, and/or a programming schedule, 



wherein a first instance in which the disparate live output stream manifest is generated based on the first live input stream comprises the steps of: 

identifying the programming schedule and a first event in the corresponding first live input stream manifest associated with the first live input stream,

inserting a second live input stream manifest into the generated disparate live output stream manifest, Page 2 of 16Application No. 16/854,970 Reply to Office Action of August 18, 2021 and Advisory Action of November 19, 2021










wherein the second live input stream manifest is inserted based on a first transition due to the identified first event in the first live input stream manifest, and 

determining that a program start message is detected in the second live input stream manifest, wherein the second live input stream manifest is inserted into the generated disparate live output stream manifest based on the program start message,







wherein a second instance in which the disparate live output stream manifest is generated based on the first pre-encoded media asset comprises the steps of: 

identifying the programming schedule and a second event in the first pre-encoded media asset manifest associated with the first pre-encoded media asset, indexing a media segment corresponding to a second live input stream or the first pre-encoded media asset until a program end message is detected in the first live input stream manifest, and Page 3 of 16Application No. 16/854,970 Reply to Office Action of August 18, 2021 and Advisory Action of November 19, 2021

inserting a second pre-encoded media asset manifest or the second live input stream manifest to the disparate live output stream manifest, wherein the second pre-encoded media asset manifest or the second live input stream manifest is inserted based on a second transition due to the second event, and 

wherein the second live input stream manifest or the second pre-encoded media asset manifest is inserted from a location of the program start message into the disparate live output stream manifest such that the indexed media segment corresponding to the second live input stream or the second pre-encoded media asset is streamed on the disparate live media output stream; and 

publishing the disparate live output stream manifest, generated based on one of the first instance or the second instance, to a content delivery system.
Claim 1. A system, comprising: 

one or more processors in a stream publishing engine, the one or more processors are configured to: 



generate a plurality of disparate live output stream manifests based on at least one of one or more live input streams, one or more corresponding live input stream manifests, one or more pre-encoded media assets, one or more corresponding pre-encoded media asset manifests, one or more additional parameters, or one or more programming schedules; 

in an instance in which a disparate live media output stream manifest is generated based on a first live input stream: 


identify at least one of the one or more programming schedules or one or more first events in a first live input stream manifest associated with the first live input stream; 

insert, based on a first transition due to the identified at least one of one or more programming schedules or the one or more first events in the first live input stream manifest, at least one of a second live input stream manifest or one of the one or more pre-encoded media asset manifests to the disparate live output stream manifest;

publish the disparate live output stream manifest to a content delivery system; and 


Claim 5. The system according to claim 1, wherein in an instance in which a program end message is detected in the first live input stream manifest or one or more pre-encoded media asset manifests, determine that a program start message is detected in the second live input stream manifest or the one of the one or more pre-encoded media asset manifests, wherein in an instance in which the program start message is detected, at least one of the second live input stream manifest or one of the one or more pre-encoded media asset manifests are inserted into the disparate live output stream manifest, and wherein in an instance in which the program start message is undetected, insert a filler content to the disparate live output stream manifest until the program start message is detected.

in an instance in which the disparate live media output stream manifest is generated based on a first pre-encoded media asset: 

identify at least one of the one or more programming schedules, one or more second events in a first pre-encoded media asset manifest associated with the first pre-encoded media asset, or one or more third events in the second live input stream manifest defined in the one or more programming schedules; 



insert, based on a second transition due to the identified one or more second events, at least one of a second pre-encoded media asset manifest or the one of the one or more live input stream manifests to the disparate live output stream manifest; 












publish the disparate live output stream manifest to the content delivery system; 


switch the first live input stream or the first pre-encoded media asset to a different pre-encoded media asset or a different live input stream based on the insertion of the at least one of the second live input stream manifest, the one of the one or more pre-encoded media asset manifests, the second pre-encoded media asset manifest or the one of the one or more live input stream manifests to the disparate live output stream; and 

modify at least one of the first live input stream manifest or the pre-encoded media asset manifest based on the switch of the first live input stream or the first pre-encoded media asset to the different pre-encoded media asset or the different live input stream, wherein the at least one of the first live input stream manifest or the pre-encoded media asset manifest causes retransmission of one or more media segments of the first live input stream or one or more segments of the first pre-encoded media asset on the disparate live media output stream.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421